In a proceeding pursuant to CPLR article 78 to review a determination, inter alia, placing the petitioner in involuntary protective custody, the appeal is from a judgment of the Supreme Court, Dutchess County (Donovan, J.), dated June 9, 1987, which granted the petition.
Ordered that the judgment is affirmed, with costs.
The appellant contends that the petition should be dismissed under the mootness doctrine since the petitioner was afforded the relief requested during the pendency of the appeal. We disagree. Inasmuch as the petitioner regained his prior status only by virtue of the State’s compliance with the order under review, the underlying petition is not academic (cf., Matter of Adams v LeFevre, 135 AD2d 1054; Matter of Gonzalez v Jones, 115 AD2d 849). We have examined the *380parties’ remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.